                                     Patrick J. Reilly, Esq.
                                     Nevada Bar No. 6103
                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     100 North City Parkway, Suite 1600
                                     Las Vegas, NV 89106-4614
                                     Telephone: 702.382.2101
                                     Facsimile: 702.382.8135
                                     preilly@bhfs.com

                                     Attorneys for Charter Communications, Inc.



                                                                UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF NEVADA

                                     ALAN WARENSKI, individually and on                 Case No.: 2:19-cv-00101-RFB-NJK
                                     behalf of all and others similarly situated,
                                                                                        STIPULATION AND ORDER EXTENDING
100 North City Parkway, Suite 1600




                                                          Plaintiff,                    DEADLINE TO RESPOND TO
    Las Vegas, NV 89106-4614




                                                                                        COMPLAINT
                                     v.
          702.382.2101




                                                                                        (First Request)
                                     CHARTER COMMUNICATIONS d/b/a
                                     SPECTRUM,

                                                          Defendant.


                                                                                STIPULATION

                                                Plaintiff Alan Warenski and Defendant Charter Communications, Inc., incorrectly sued as

                                                                                     Charter , hereby stipulate and agree as follows:
                                                1.     On January 17, 2019, Plaintiff filed the Complaint (ECF No. 1), thereby

                                     commencing this action.

                                                2.     Plaintiff served the Summons and Complaint on January 18, 2019.

                                                3.     As such, the current deadline for Charter to answer or otherwise plead in response

                                     to the Complaint is February 8, 2019.

                                                4.     Charter shall have up to and including March 1, 2019, to answer or otherwise

                                     plead in response to the Complaint.

                                                5.     By entering into this Stipulation, Charter does not waive any rights or defenses,

                                     including defenses related to jurisdiction and arbitrability of claims (to the extent applicable).
                                     18719303                                           1
                                                6.   This is the first request for extension of time by Charter, and is made due to the

                                     size and nature of this proposed class action, and anticipates the filing of applications in

                                     accordance with LR IA 11-2 by counsel for both parties. Accordingly, this stipulation is made in

                                     good faith and not for purposes of delay.

                                     DATED this 6th day of February, 2019.                DATED this 6th day of February, 2019.



                                     /s/ Miles N. Clark                                   /s/ Patrick J. Reilly________________
                                     Matthew I. Knepper, Esq.                             Patrick J. Reilly
                                     Miles N. Clark, Esq.                                 BROWNSTEIN FARBER HYATT
                                                                                          FARBER SCHECK, LLP
                                     KNEPPER & CLARK, LLC                                 100 N. City Parkway, Suite 1600
                                     10040 W. Cheyenne Avenue                             Las Vegas, NV 89106-4614
                                     Suite 170-179
                                     Las Vegas, NV 89129                                  Attorneys for Charter Communications, Inc.
100 North City Parkway, Suite 1600
    Las Vegas, NV 89106-4614




                                     David H. Krieger, Esq.
                                     George Haines, Esq.
          702.382.2101




                                     Shawn Miller, Esq.
                                     HAINES & KRIEGER, LLC
                                     8985 S. Easter Avenue
                                     Suite 350
                                     Henderson, NV 89123

                                     Attorneys for Alan Warenski



                                                                           ORDER

                                                IT IS SO ORDERED.




                                                                                  ____________________________________
                                                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                          February 6, 2019
                                                                                  Dated:______________________________




                                     18719303                                         2
